McGregor v Permclip Prods. Corp. (2018 NY Slip Op 06451)





McGregor v Permclip Prods. Corp.


2018 NY Slip Op 06451


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, TROUTMAN, AND WINSLOW, JJ. (Filed Sept. 28, 2018.) 


MOTION NO. (657/18) CA 17-00858.

[*1]STEVEN MCGREGOR, PLAINTIFF-RESPONDENT,
vPERMCLIP PRODUCTS CORP., DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.